Citation Nr: 1803141	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  09-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served in the Army on active duty for training from August 1964 to December 1964 and on active duty from June 1968 to September 1969, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2017, the Board remanded the appeal for further development. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A bilateral hearing loss disability did not manifest in-service, or within the first post-service year, and is not shown to be attributable to service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board that the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously the case was before the Board in March 2017. The claim was remanded for additional development. VA treatment records from February 2016 to March 2017 have been associated with the claims file. Correspondence was sent to the Veteran in March 2017 requesting the Veteran identify and authorize for release any outstanding VA and non-VA treatment centers. See March 21, 2017 VA correspondence. The Veteran was afforded a VA supplemental opinion in April 2017 and August 2017. As such the Board finds there has been substantial compliance with the prior remand.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Here, with respect to the current appeal, that list includes other organic diseases of the nervous system, to include hearing loss. See 38 C.F.R. § 3.309(a).
When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran had wartime service, with service in Vietnam, and available service personnel records are reflective of such. Based upon his satisfactory lay evidence, the provisions of 38 U.S.C. § 1154(b) are applicable.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. The Veteran has consistently reported that his hearing loss is a result of noise exposure in-service. The Veteran has reported hazardous noise exposure in-service including noise exposure from explosions, gun fire, and jet noise. The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of bilateral sensorineural hearing loss. See August 2010 VA examination. The Veteran contends his in-service noise exposure resulted in his current hearing loss. The Veteran indicated in-service he was subjected to hazardous noise in close proximity to aircraft and combat working as a vehicle repairman. The Veteran's DD 214 confirms his Military Occupational Specialty (MOS) as a vehicle repairman with service in Vietnam. As such the Board concedes exposure to hazardous noise in-service.

The Veteran's service treatment records (STRs) have been associated with the claims file. In the November 1964 report of medical examination audiological testing noted pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
4000
RIGHT
0
0
0
10
LEFT
0
0
5
5

In a June 1968 report of medical examination audiological testing in ASA units noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

At separation in September 1969 audiological testing noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
RIGHT
10
0
0
10
LEFT
10
0
0
10

At separation on the report of medical history the Veteran denied hearing loss and ear, nose or throat trouble and clinical evaluation of the ears was normal. See September 13, 1969 report of medical history and report of medical examination. 

The Board notes the Veteran's audiological examination in November 1964 is presumed to be reported in standards set forth by the American Standards Association (ASA). Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. The June 1968 audiogram noted the testing was in ASA units. The ASA results are the figures on the left of each column and are not in parentheses. At separation, the Veteran's audiological examination was reported in ISO standards as such was given after October 31, 1967, and did not identify otherwise. The Board notes that the VA examiner in August 2010 did not convert the Veteran's in-service audiological examinations prior to October 31, 1967 into ISO units, and those noted as ASA. The VA examiner did not directly note conversion of audiological examinations prior to October 31, 1967. However, the Board finds this error to be harmless. After converting the Veteran's November 1964 and June 1968 scores to ISO units, any shifts in-service from entrance to separation are not significant threshold shifts. The scores for the Veteran's audiological evaluations in November 1964 have been converted from ASA to ISO, in parentheses, and pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
4000
RIGHT
0 (15)
0 (10)
0 (10)
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
5 (10)

Next, the Veteran's audiological evaluation in June 1968 has been converted from ASA to ISO, in parentheses, and pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (5)

The issue is whether the Veteran's current hearing loss is related to service. Turning to the medical evidence, the Veteran was afforded a VA examination in August 2010. The examiner noted the Veteran's difficulty hearing others, and often needing to ask others to repeat themselves. See August 2010 VA examination. On the authorized audiological evaluation in in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
60
60
70
LEFT
20
20
70
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 76 percent in the left ear. The examiner noted bilateral severe sensorineural hearing loss at 2000 Hz to 4000 Hz. The examiner noted a review of the Veteran's entrance exam in June 1968 and separation examination in September 1969, both noting normal hearing bilaterally. The examiner found that it was less likely than not that the Veteran's hearing loss was due to military noise exposure. The examiner noted the Veteran's hearing was within normal limits on his examination at separation and there was no significant shift in his hearing from entrance to exit. 

Then, in response to the Board's March 2017 remand directives, the Veteran was afforded a VA supplemental opinion in April 2017 and August 2017. The examiner noted that it is less likely than not that the Veteran's bilateral hearing loss is due to in-service noise exposure. The examiner noted a review of the Veteran's service treatment records and audiograms in November 1964, May 1968, June 1968 and September 1969, all of which indicated normal hearing bilaterally and no significant shift from entrance to exit. Additionally, the examiner noted that the Veteran denied hearing loss on the September 1969 separation report of medical history. The examiner noted the Veteran's reports of in-service noise exposure from aircraft and gunfire in Vietnam. Additionally the examiner noted the Veteran post-service work as a machine operator at Ford Motor Company for 36 years. The examiner noted that a review of the medical literature does not support a finding of delayed onset hearing loss. As such the examiner found that it was less likely than not that the Veteran's hearing loss was due to his in-service noise exposure. In a supplemental opinion in August 2017 the examiner noted that the Veteran's claims file was reviewed in VBMS. 

The Board finds the VA examination and opinions are entitled to probative weight, as the examiner's opinions were based on a through medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinions are of high probative value. 

VA and private treatment records have been associated with the claims file. April 2011 treatment records note the Veteran was seen for repair of his hearing aids. See April 19, 2011 VA audiology note. May 2014 treatment records note the Veteran was seen for repair and cleaning of his hearing aids. See May 16, 20145 VA audiology note. June 2015 treatment records note the Veteran was seen for a hearing evaluation and noted no change in his hearing. See June 30, 2015 VA audiology consult. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for bilateral hearing loss is warranted. The Board notes that the Veteran is competent to testify to his observations and symptoms of hearing loss and his statements are credible. However, the Veteran's testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's statement as to whether his hearing loss is related to in-service noise exposure is outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay opinions of record. 

While the Veteran has reported that his current hearing loss is a result of noise exposure in service, the Board finds the VA examination and opinions which were based on the examiner's medical expertise and well-reasoned rationale are more probative. The April 2017 VA opinion was based on the examiner's medical expertise and provided a well-reasoned rationale and as a result is entitled to significant probative weight. The April 2017 VA examiner found that it was less likely than not that the Veteran's bilateral hearing loss was due to in-service noise exposure. The examiner noted a review of the Veteran's STRs and audiograms in November 1964, May 1968, June 1968 and September 1969, all of which indicated normal hearing bilaterally and no significant shift from entrance to exit. Additionally, the examiner noted that the Veteran denied hearing loss on the September 1969 separation report of medical history. The examiner noted the Veteran's reports of in-service noise exposure in Vietnam. Additionally the examiner noted the Veteran post-service work as a machine operator at Ford Motor Company got 36 years. The examiner noted that a review of the medical literature does not support a finding of delayed onset hearing loss. Additionally, as noted above the Veteran's audiograms in November 1964 and June 1968 when converted from ASA to ISO units result in improved hearing from entrance to exit at some Hertz levels, and did not result in any significant threshold shifts.

Further, the Board notes at separation from service the Veteran's clinical examination in September 1969 was normal, and the Veteran denied hearing loss. This normal finding is inconsistent with ongoing manifestations of pathology. As such service connection is not warranted.

VA and private treatment records associated with the claims file do not contradict the VA examination and opinions and are absent indications of a relationship between the Veteran's hearing loss and in-service noise exposure. While the Veteran has reported that his current symptoms are a result of exposure to hazardous noise the Board finds these are outweighed by the more credible and probative medical evidence of record. As such service connection is not warranted. 

In addition a bilateral hearing loss disability was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to bilateral hearing loss or a hearing loss disability.  The Veteran's STRs reflect no complaints, finding, or diagnosis with respect to hearing loss. Since the provisions of section 1154(b) are applicable, we accept that the Veteran was exposed to significant noise and that he experienced a decrease in acuity around the time of combat.  However, on the discharge examination in September 1969, the Veteran did not have significant threshold shifts in hearing. Further at separation in September 1969 the Veteran's clinical examination was normal and no hearing loss was noted. This normal finding is inconsistent with ongoing manifestations of pathology.  The Veteran indicated in-service he was subjected to hazardous noise in close proximity to aircraft and combat working as a vehicle repairman. The Veteran's DD 214 confirms his military occupational specialty as a vehicle repairman with service in Vietnam. As such, the Board concedes in-service noise exposure and in-service decreased acuity. See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). However, based on the probative evidence of record the Board finds that he Veteran's bilateral hearing loss did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's bilateral hearing loss is related to his active service and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


